—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Juviler, J.), rendered May 29, 1997, convicting her of kidnapping in the first degree, assault in the first degree, as*482sault in the second degree, and attempted assault in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the evidence was legally insufficient to establish her guilt beyond a reasonable doubt because it demonstrated that she was only a bystander rather than an active participant in the charged offenses. However, she failed to preserve this contention for appellate review, since she did not move to dismiss based on this contention (see, GPL 470.05 [2]; People v Gray, 86 NY2d 10, 19; People v Udzinski, 146 AD2d 245, 250). In any event, viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. There was evidence that the defendant would not allow the complainant to leave the apartment and that the defendant took various actions demonstrating an intent to harm the complainant, including pouring boiling water on her and striking her with a metal pole and liquor bottles. Moreover, resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, GPL 470.15 [5]). O’Brien, J. P., Altman, Luciano and Adams, JJ., concur.